DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikaze et al. (Analytical Chemistry, 2017) (Nishikaze).
Regarding claim 16, Nishikaze discloses a kit for preparing an analytical sample, comprising: a basic solvent having a pH of 8 or higher (alkali-driven) (page 2356, par 5).
The phrase “for use in the method for preparing and analytical sample according to claim 5”, as recited in the preamble, merely describes the intended use and does not further limit the composition of the kit. Therefore, the phrase is not considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikaze et al. (Analytical Chemistry, 2017) (Nishikaze).
Regarding claim 1 and 3-4, Nishikaze teaches a method for preparing an analytical sample for analyzing a glycan contained in a sample (abstract), comprising: 
performing a first reaction (First Alkylamidation) so that when sialic acid is linked to the glycan, sialic acid of a first linkage type (α2,3-linked) is lactonized and modification different from lactonization is performed on sialic acid of a second linkage type (α2,6-linked) different from the first linkage type (Fig. 1, page 2356, par 2);
performing a second reaction (Second Alklamidation) to ring-open a lactone formed in the first reaction (Fig. 1, page 2356, par 5).
It would have been obvious to one of ordinary skill in the art to repeat the first and second reaction, in order to ensure the completeness of reaction. 
Regarding claim 2, Nishikaze teaches that wherein the lactone formed by lactonization of the sialic acid of the second linkage type is ring-opened in the second reaction (page 2356, par 1).

Regarding claim 9, Nishikaze teaches that wherein at least one of reactions including the first reaction and the second reaction is performed in a state where the glycan is bound or adsorbed to a solid phase carrier (page 2355, par 1).
Regarding claim 10, Nishikaze teaches that wherein the sample contains an O-linked glycan (page 2353, par 2).
Regarding claim 11, Nishikaze teaches that wherein the modification is esterification or amidation (page 2356, par 2).
Regarding claim 12, Nishikaze teaches that wherein the lactone formed by the first reaction is subjected to modification different from the modification performed on sialic acid of the second linkage type (page 2356, par 5).
Regarding claim 13, Nishikaze teaches that wherein the sialic acid of the first linkage type is at least one of a2,3-sialic acid, a2,8-sialic acid, and a2,9-sialic acid, and the sialic acid of the second linkage type is ca2,6-sialic acid (page 2356, par 1).
Regarding claim 14, as has been discussed in claim 1 above, Nishikaze fairly suggests an analysis method comprising: preparing an analytical sample by the method for preparing an analytical sample according to claim 1; and analyzing the prepared analytical sample (Fig. 4, page 2357, par 1).
Regarding claim 15, Nishikaze teaches that wherein the prepared analytical sample is analyzed by at least one of mass spectrometry and chromatography (Fig. 4, page 2357, par 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797